Case 2:20-cv-07663-KM-ESK Document 104 Filed 12/29/20 Page 1 of 1 PageID: 937



 LAUREN TABAKSBLAT
 direct dial: 212.209.4904
 fax: 212.938.2901
 LTabaksblat@brownrudnick.com



 December 29, 2020


 Via CM/ECF
 Hon. Edward S. Kiel
 Frank R. Lautenberg U.S. Post Office &
 Courthouse Building
 2 Federal Square, Courtroom 8
 Newark, NJ 07102

             Re:             Blueprint Capital Advisors, LLC v. Murphy, et al., No. 20-cv-07663

 Dear Judge Kiel:

          Blueprint Capital Advisors, LLC (“BCA”) writes to respectfully request permission to
 file a single, consolidated opposition to the six applications to stay discovery filed by defendants
 Philip Murphy, State of New Jersey Division of Investment, Jason MacDonald, Christopher
 McDonough, Corey Amon, Dini Ajmani (collectively the “State Defendants”), Owl Rock
 Capital Corporation (“Owl Rock”), Timothy Walsh (“Walsh”), Cliffwater, LLC (“Cliffwater),
 Samantha Rosenstock (“Rosenstock”), and BlackRock, Inc. and BlackRock Alternative
 Advisors (together “BlackRock”),with a page limit of 30 pages.

         On December 18, 2020, the State Defendants, Owl Rock, Walsh, Cliffwater,
 Rosenstock, and BlackRock filed six separate applications to stay discovery, totaling 40 pages
 collectively. (ECF No.’s 89, 90, 91, 93, 94, 95.) Pursuant to Your Honors’ direction at the
 December 2, 2020 Status Conference, BCA is entitled to submit six separate letters in
 opposition not to exceed 10 pages each, with an aggregate page limit of 60 pages.

         There is significant overlap in the facts and legal arguments BCA intends to present in
 opposition to the Defendants’ six applications. Accordingly, in the interest of judicial
 efficiency, BCA respectfully seeks leave to submit a single, consolidated opposition to the
 Defendants’ applications, with a page limit of 30 pages.

       BCA has conferred with counsel for the State Defendants, Owl Rock, Walsh, Cliffwater,
 Rosenstock, and BlackRock, who have consented to BCA’s request.


 Respectfully,

 BROWN RUDNICK LLP


    /s/ Lauren Tabaksblat
 Lauren Tabaksblat

 cc: All Counsel of Record (via CM/ECF)
